Citation Nr: 0506538	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  99-11 752A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
degenerative joint disease of the left knee. 

2.  Entitlement to an evaluation in excess of 20 percent for 
hypertensive vascular disease.  

3.  Entitlement to service connection for low back disorder, 
to include as secondary to service-connected degenerative 
joint disease of the left knee.

4.  Entitlement to special monthly compensation due to the 
need of aid and attendance or being housebound.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1969 to 
August 1971.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1998 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
an April 2001 decision, the Board denied underlying claims of 
service connection for obesity, psychiatric disability, skin 
disability, and a sleep disorder.  At that time, the Board 
remanded all the issues currently on appeal for further 
development.  

In January 2001, the veteran cancelled his request for a 
Board hearing.  

The issues of service connection for low back disorder, to 
include as secondary to service-connected degenerative joint 
disease of the left knee and entitlement to special monthly 
compensation due to the need of aid and attendance or being 
housebound are addressed in the REMAND portion of the 
decision below and REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  It is not shown that the veteran's service-connected left 
knee disability results in recurrent subluxation or lateral 
instability, or that extension is limited to 30 degrees or 
more.   

2.  The veteran's service-connected hypertensive vascular 
disease does not result in diastolic pressure of 
predominantly 120 or more.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in 
excess of 30 percent for degenerative joint disease of the 
left knee, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.71(a), Diagnostic Codes 5010, 
5257, 5260, 5261 (2004).

2.  The criteria for entitlement to a disability rating in 
excess of 20 percent for hypertension have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1997); 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000
 
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the current issues on 
appeal.  The discussions in the rating decision, statement of 
the case, supplemental statements of the case, and duty to 
assist letters have informed the claimant of the information 
and evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in a November 2001 VCAA letter , the 
veteran was advised of the types of evidence VA would assist 
him in obtaining as well as his own responsibilities with 
regard to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  The May 1999 statement of the case 
advised the veteran of the applicable rating criteria.  The 
Board also finds that the November 2001 VCAA letter 
implicitly notified the veteran that he should submit any 
pertinent evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the veteran must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters. 

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet.App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, a substantially complete application for benefits was 
received in November 1997.  The claims were denied in 
September 1998.  At the time of that rating decision, VCAA 
had not yet been enacted.  Only after that rating action was 
promulgated was VCAA signed into law.  Thereafter, the RO did 
furnish VCAA notice to the veteran in November 2001.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the September 1998 RO decision, it can be 
argued that the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  In the statement of the case, the RO informed the 
appellant of the applicable laws and regulations, the 
evidence needed to substantiate the claim, and which party 
was responsible for obtaining the evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  VA informed the 
appellant that it would obtain the available records in the 
custody of federal departments and agencies and request 
medical records from identified private health care 
providers.  Thus, the Board finds that VA's duty to notify 
has been fulfilled and any defect in the timing of such 
notice constitutes harmless error.

The Board also finds that all necessary assistance has been 
provided to the appellant except for the issues remanded.  
The RO has made reasonable and appropriate efforts to assist 
the appellant in obtaining the evidence necessary to 
substantiate his claims.  VA and private medical reports have 
been obtained in connection with the claims to allow for 
evaluation.  The appellant was provided with the opportunity 
to attend a hearing, but was unable to attend such a hearing.  
The appellant has not indicated that any additional pertinent 
evidence exists, and there is no indication that any such 
evidence exists.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, private and VA medical records.  No 
additional pertinent evidence has been identified by the 
claimant as relevant to the issues on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claims.

Analysis

The present appeal involves the veteran's claims that the 
severity of his service-connected disorders warrant higher 
disability ratings.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

Left Knee

The Board notes that separate ratings may be assigned for 
knee disability under Diagnostic Codes 5257 and 5003 where 
there is X-ray evidence of arthritis in addition to recurrent 
subluxation or lateral instability.  See generally VAOPGCPREC 
23-97 and VAOPGCREC 9-98.  The opinions of the VA's General 
Counsel appear to require persuasive evidence that a claimant 
actually suffers from the symptomatology set forth in the 
different rating codes before separate ratings may be 
assigned.

The veteran's service-connected degenerative joint disease of 
the left knee is currently rated under Diagnostic Codes 5010 
and 5257.  Under Diagnostic Code 5257, a 10 percent rating is 
warranted where there is slight recurrent subluxation or 
lateral instability of the knee and a 20 percent rating is 
warranted where the recurrent subluxation or lateral 
instability of the knee is moderate.  A 30 percent rating is 
warranted where there is severe recurrent subluxation or 
lateral instability of the knee.  Thirty percent is the 
highest rating available under this diagnostic code.  See 
38 C.F.R. § 4.71(a), Diagnostic Code 5257.  

Diagnostic Code 5010 applies to traumatic arthritis and 
provides that such is evaluated based upon limitation of 
motion of the affected part, like degenerative arthritis.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Pursuant to 
Diagnostic Code 5003, arthritis established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, x-ray 
evidence of involvement of 2 or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations warrants a 20 percent evaluation.  X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joints warrants a 10 percent evaluation.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003.

For the knees, limitation of motion is rated under Diagnostic 
Codes 5260 for flexion and 5261 for extension.  Under 
Diagnostic Code 5260, flexion that is limited to 45 degrees 
warrants a 10 percent rating; flexion that is limited to 30 
degrees warrants a 20 percent rating and flexion that is 
limited to 15 degrees warrants a 30 percent rating.  A thirty 
percent rating is the highest available under Code 5260.  
Under Code 5261, extension that is limited to 10 degrees 
warrants a 10 percent rating and extension limited to 15 
degrees warrants a 20 percent rating.  Extension limited to 
20 degrees warrants a 30 percent rating.  The Board notes 
that standard motion of a knee is from 0 degrees extension to 
140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

The veteran has been evaluated as 10 percent disabled for his 
left knee effective from January 1981.  In a March 2004 
rating decision, his evaluation was increased to a 30 percent 
rating effective November 1997.  

A December 1997 VA examination indicated that the veteran 
twisted his left knee while on active duty in 1969 but did 
not have surgery.  The physical examination found that the 
veteran could walk 20 to 30 yards before he had to stop, and 
could not go upstairs.  The examiner noted that it was 
difficult to examine the veteran's left knee, but he was 
tender with a McMurray's maneuver in the lateral area.  
Drawer sign was not present and he had no medial or lateral 
laxity with the knee in 0 degrees of flexion.  There is 
flexion that is approximately 100 degrees on the left side.  
The diagnosis was probably torn left lateral knee cartilage 
with degenerative joint disease.  

A September 2003 deferred rating decision indicated that the 
veteran was unable to leave his house for a VA examination 
and thus was given the opportunity to be examined by his 
private doctor.  December 2003 medical records from the 
veteran's private doctor, Dr. H.L.G., showed that x-rays 
could not be taken of the veteran's knees because of his body 
habitus and inability to cooperate with such a study.  His 
knees were extremely deformed, and his lower extremity edema 
made it very difficult to assess his knees.  The veteran 
claimed that his knees grind when he bears weight on them.  
Dr. H.L.G. commented that the veteran had very limited range 
of motion in his knees secondary to edema and extreme 
obesity.  Dr. H.L.G. further opined that the veteran could 
only move in a very limited fashion.

Based on the record, the Board is unable to find that a 
rating in excess of the current 30 percent is warranted for 
left knee disability.  Although a VA examination was able to 
be conducted in December 1997, more recent attempts to 
ascertain the degree of impairment of the left knee have not 
been fully successful.  It is clear that there is some 
limitation of flexion as demonstrated at the December 1997 
examination, but the current 30 percent rating is already the 
highest rating available for limitation of flexion.  There is 
no persuasive evidence of limitation of extension to 30 
degrees or more to warrant a higher rating under Code 5261, 
nor is there any persuasive evidence of any limitation of 
extension due to the service-connected left knee disability 
to allow for a separate rating.  Likewise, there is no basis 
for a separate rating under Code 5257 since there is no 
showing of recurrent subluxation or lateral instability due 
to the service-connected disability.  The totality of the 
more recent medical evidence shows that it is the veteran's 
obesity which plays a role in preventing satisfactory testing 
of the left knee as well as resulting in the major portion of 
left knee impairment.  As noted in the introduction, service 
connection for obesity was denied by the Board in April 2001.  
Any left knee impairment due to the obesity is not for 
consideration.  

Hypertensive Vascular Disease

The veteran's service connected hypertensive vascular disease 
has been rated under Diagnostic Code 7101.  The criteria for 
evaluating cardiovascular disorders were changed effective 
January 12, 1998.  Schedule for Rating Disabilities, the 
Cardiovascular System, 62 Fed. Reg. 65,207 (1997).  

The criteria in effect prior to January 12, 1998, for 
Diagnostic Code 7101, provided that diastolic pressure 
predominantly 100 or more warrants a 10 percent evaluation.  
A 20 percent evaluation is warranted for diastolic pressure 
predominantly 110 or more with definite symptoms.  Diastolic 
pressure predominantly 120 or more and moderately severe 
symptoms warrants a 40 percent evaluation.  A 60 percent 
evaluation is warranted for diastolic pressure predominantly 
130 or more and severe symptoms.  Note 1 provides that for 
the 40 percent and 60 percent ratings under code 7101, there 
should be careful attention to diagnosis and repeated blood 
pressure readings.  Note 2 provides that when continuous 
medication is shown necessary for control of hypertension 
with a history of diastolic pressure predominantly 100 or 
more, a minimum rating of 10 percent will be assigned.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (1997).

The criteria in effect from January 12, 1998, provide that 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension) with diastolic pressure predominantly 
100 or more, or; systolic pressure predominantly 160 or more, 
or; minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control warrants a 10 percent 
evaluation.  A 20 percent evaluation is warranted for 
diastolic pressure predominantly 110 or more, or; systolic 
pressure predominantly 200 or more.  Diastolic pressure 
predominantly 120 or more warrants a 40 percent evaluation.  
A 60 percent evaluation is warranted for diastolic pressure 
predominantly 130 or more.  Note (1) provides that 
hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic pressure of 
less than 90mm.  Note (2): evaluate hypertension due to 
aortic insufficiency or hyperthyroidism, which is usually the 
isolated systolic type, as part of the condition causing it 
rather than by a separate evaluation.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2004).

The veteran was assigned a 10 percent rating for his 
hypertensive vascular disease effective from August 1986.  In 
the September 1998 rating decision, his rating was increased 
to 20 percent effective from November 1997.  

During the December 1997 VA examination, the veteran claimed 
that he developed hypertension during service but it was not 
severe enough to treat until 6 years ago when he started 
taking medication.  Physical examination revealed that the 
veteran's blood pressure was 180/110 using a large cuff.  The 
diagnoses included hypertension.

An October 2003 discharge summary from Yavapai Regional 
Medical Center showed that the veteran was admitted on 
September 24, 2003 and discharged on October 2, 2003.  The 
diagnoses included congestive heart failure, coronary artery 
disease, and morbid obesity.  The summary showed that the 
veteran's blood pressure ranges were between 100/52 and 
115/48.  

As discussed above, the September 2003 deferred rating 
decision indicated that the veteran was unable to leave his 
house for a VA examination and thus was given the opportunity 
to be examined by his private doctor.  December 2003 private 
medical records from Dr. H.L.G. showed that it was not 
possible to perform standing blood pressure measurements on 
the veteran.  Dr. H.L.G. seemed to report that when the 
veteran was hospitalized in September 2003, his blood 
pressure readings ranged from 100/52 to 115/48.  Dr. H.L.G. 
referred to Dr. G.T.R.'s opinion that the veteran had a 
combination of pulmonary hypertension and coronary artery 
disease which led to a Pickwickian syndrome with the typical 
hypoventilation and cor pulmonale which caused extreme lower 
extremity edema.  It was indicated that the veteran is 
hypoxemic and suffered from extreme deconditioning.  

Thus, a review of the record shows that the veteran's most 
recent blood pressure readings indicated a range from 100/52 
to 115/48.  The veteran is currently rated at 20 percent.  
Under the old criteria for Diagnostic Code 7101, a 20 percent 
evaluation is warranted for diastolic pressure predominantly 
110 or more with definite symptoms.  Diastolic pressure 
predominantly 120 or more and moderately severe symptoms 
warrants a 40 percent evaluation.  Under the new criteria, a 
20 percent evaluation is warranted for diastolic pressure 
predominantly 110 or more, or; systolic pressure 
predominantly 200 or more.  Diastolic pressure predominantly 
120 or more warrants a 40 percent evaluation.  Thus, the 
criteria for an evaluation in excess of 20 percent for 
hypertensive vascular disease have not been met under the old 
or new criteria.  

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.




ORDER

Entitlement to an evaluation in excess of 30 percent of the 
left knee is denied.  Entitlement to an evaluation in excess 
of 20 percent for hypertensive vascular disease is denied.  
To this extent, the appeal is denied.  


REMAND

In April 2001, the Board remanded the veteran's service 
connection claim for low back disorder, to include as 
secondary to service-connected degenerative joint disease of 
the left knee.  The remand indicated that the veteran was to 
be afforded a VA examination to include an opinion whether 
the veteran's has any current lower back disability that is 
related to the veteran's period of service or is secondary to 
the current service-connected left knee impairment.  Such an 
opinion does not appear to be associated with the claims 
folder and needs to be obtained.

In the April 2001 Board Remand, the Board deferred the 
decision regarding the veteran's claim for special monthly 
compensation due to the need of aid and attendance or being 
housebound, pending the completion of development requested 
by the Remand.  In December 2003 Dr. H.L.G. stated that the 
veteran is suffering from arthritis, which caused him 
terrific pain and has led to immobility.  Dr. H.L.G. further 
stated that the veteran has become bedridden.  Clarification 
is needed as to the specific disabilities that have caused 
the veteran to be bedridden. 

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a remand by the Board confers on 
the veteran, as a matter of law, the right to compliance with 
the remand orders.  The Court further indicated that it 
constitutes error on the part of the Board to fail to insure 
compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Therefore, while the Board regrets additional delay, the case 
must again be returned for RO action before the Board may 
properly proceed with appellate review.

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran's 
private doctor, Dr. H.L.G., and obtain a 
medical opinion as to whether the veteran 
has a current back disability.  If so, 
Dr. H.L.G. should offer an opinion as to 
whether such a disability is related to 
the veteran's period of service or is 
secondary to the current service-
connected left knee disorder.  If it is 
not possible to offer such an opinion, 
the report should so state.  A complete 
rationale should be indicated for all 
opinions provided.  

2.  The RO should also ask Dr. H.L.G. to 
elaborate on his December 2003 opinion, 
which indicated that the veteran is 
bedridden.  He should be asked to further 
comment on his statement referring to the 
veteran's arthritis.  The doctor should 
be asked to provide a detailed 
explanation as to the reasons the veteran 
is bedridden.  He should specifically 
indicate whether the veteran's service-
connected disabilities are causing the 
veteran to be bedridden and if so to what 
extent are they the cause.  

3.  After completion of the above and any 
other development deemed necessary, the 
RO should review the expanded record and 
determine if the benefits sought can be 
granted.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


